Citation Nr: 0533640	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  96-35 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for left 
elbow tendonitis with history of recurrent epicondylitis, 
prior to April 30, 2001.

2.  Entitlement to an initial compensable rating for right 
wrist tendonitis, prior to April 30, 2001.

3.  Entitlement to an increased evaluation in excess of 10 
percent for left elbow tendonitis with olecranon degenerative 
changes and right wrist tendonitis with distal ulna 
degenerative changes, to include entitlement to separate 
ratings on and after April 30, 2001.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from March 1975 to July 
1995.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) that 
denied service connection for a right wrist disorder and 
granted service connection for a left elbow disorder, 
although at a noncompensable level.  During the pendancy of 
the appeal, appellant was granted service connection for the 
right wrist disability, although at a noncompensable level, 
and appellant submitted a written appeal in regard to the 
rating. Also during the pendancy of the appeal, the file was 
transferred to Baltimore RO because appellant had moved to 
that jurisdiction.

A rating decision in February 2005 combined the claimed 
disabilities and granted service connection for left elbow 
tendonitis with olecranon degenerative changes and right 
wrist tendonitis with distal ulna degenerative changes, rated 
together as 10 percent disabling effective April 2001.  
Appellant submitted a written appeal objecting to the amount 
of the award, and appellant's service representative has 
argued that separate ratings should be issued.  The Board can 
review the amount of the award and the matter of separate 
ratings, since this continues a controversy that was already 
on appeal.  

As the disability ratings under review are initial ratings, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

Appellant testified in a hearing at the RO in January 1998.  
A transcript of that testimony has been associated with the 
file.

The United States Court of Appeals for Veterans Claims 
(Court) issued an order in May 2003 that vacated and remanded 
an earlier decision by the Board.  The Board in turn remanded 
the claim to the Appeals Management Center (AMC) in September 
2003 for further development.  That development has been 
accomplished, and the file has been returned to the Board for 
appellate review.   


FINDINGS OF FACT

1.  Appellant has service connection for left elbow 
tendonitis with history of recurrent epicondylitis and for 
right wrist tendonitis.  Both of those disabilities were 
rated as noncompensable until they were combined as a single 
disability (left elbow tendonitis with olecranon degenerative 
changes and right wrist tendonitis with distal ulna 
degenerative changes) with a rating of 10 percent, effective 
April 30, 2001.

2.  Manifestations of appellant's left elbow disability and 
right wrist disability at the time of service connection 
consisted of intermittent pain on use, but without 
compensable limitation of range of motion and without 
objective evidence of functional loss due to pain, weakness, 
or fatigability.  These manifestations were essentially 
unchanged until April 30, 2001.

3.  X-rays taken on April 30, 2001, established that 
appellant had minor degenerative changes in the left elbow 
and degenerative changes of the right wrist.  Concurrent 
medical examination did not show limitation of range of 
motion to a compensable degree, or additional limitation of 
function due to pain or fatigability.

4.  Current medical examination and X-rays do not show 
limitation of motion to a compensable degree for either 
disability.  There is no objective clinical evidence that the 
degenerative arthritis has worsened significantly since 2001, 
or that there is increased functional loss due to pain, 
weakness, or fatigability.   

5.  Rating both disabilities together as arthritis of two 
major joints permits VA to pay compensation, whereas separate 
ratings would result in no compensation being paid to 
appellant. 

6.  Evidence does not show that appellant's service-connected 
disabilities, either individually or collectively, have 
caused frequent hospitalization or had a significant impact 
on employment to a degree not envisioned by the rating 
schedule.


CONCLUSIONS OF LAW

1.  Schedular criteria for a compensable initial rating for 
service-connected left elbow tendonitis were not met, and 
staged ratings are not appropriate, prior to April 30, 2001.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5027, 5028 
(2004).

2.  Schedular criteria for a compensable initial rating for 
service-connected right wrist tendonitis were not met, and 
staged ratings are not appropriate, prior to April 30, 2001.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5215 (2004).

3.  Schedular criteria for a rating in excess of 10 percent, 
or separate compensable ratings for service-connected left 
elbow and right wrist disabilities have not been met on and 
after April 30, 2001.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5027, 5028, 5215 (2004).

4.  Criteria for extraschedular rating for service-connected 
left elbow and right wrist disabilities have not been met 
before or after April 30, 2004.   38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the original disputed rating decision 
(denying service connection for a right wrist disability and 
granting service connection for a left elbow disability at 
noncompensable level) was issued in February 1996.  The 
original rating decision, October 1997, and the Supplemental 
Statements of the Case (SSOC) in February 1998, September 
2000, November 2001, and February 2005 all listed the 
evidence on file that had been considered in formulation of 
the decision.  RO sent appellant VCAA duty-to-assist letters 
in January 2004 and June 2004, after enactment of the VCAA 
and during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issues under review, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant has also been afforded a number of VA medical 
examinations to determine the current severity of his 
symptoms, and he was afforded a hearing before RO's Hearing 
Officer in which to present evidence and argument in support 
of his claim.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).



II.  Factual Background

Appellant's service medical records are on file, and show no 
complaint of or treatment for an injury to the left shoulder 
or right wrist.  According to service records, appellant is 
right-hand dominant.

Appellant separated from the service in July 1995.  He 
underwent a VA general medical examination in January 1996 in 
which he complained of right wrist and left elbow pain during 
the course of the previous year.  Appellant stated that he 
experienced pain with weight bearing or after prolonged 
flexion, and that he had not sought medical treatment.  The 
left elbow and right wrist appeared normal on examination, 
but X-rays showed left elbow tendonitis.  X-rays also showed 
no pathological findings in regard to the right wrist.  The 
examiner diagnosed right wrist pain and left elbow pain, 
probably secondary to tendonitis.

RO issued a rating decision in February 1996 that denied 
service connection for right wrist disability as not well 
grounded.  The same rating decision granted service 
connection for tendonitis of the left (minor) elbow, rated as 
noncompensable.

Appellant submitted a Notice of Disagreement (NOD) in May 
1996 contending that his left elbow and right wrist pain 
could be consequent to heavy lifting performed during 
service, and/or to an undiagnosed illness contracted in 
Southwest Asia.   Appellant also stated that he had been 
unemployed for the past 10 years because he was unable to 
lift.

Appellant had VA X-rays of the right wrist in July 1996 that 
showed nothing remarkable.  An X-ray of the left elbow at the 
same time showed a small olecranon spur but no other 
irregularities.  

Appellant had magnetic resonance imaging (MRI) of the upper 
extremity in August 1996.  Appellant reported having 
significant pain in the wrist following weight training 
exercise utilizing flexion curls, lasting approximately 20 
minutes before subsiding.  He also reported intense pain in 
the antecubital region of the left elbow following forearm 
flexion weight training exercises, lasting approximately 20 
minutes before resolving.  In regard to the right wrist, the 
MRI showed small radiocarpal effusion, and possible synovial 
or ganglion cyst.  In regard to the left elbow, the MRI 
showed edema possibly due to tenosynovitis, which itself may 
reflect reactive synovitis from the local inflammatory 
changes; there was also a large subchondral cyst of the 
distal ulna.    
  
VA outpatient records from July 1996 to March 1997 show 
continued complaints of wrist and elbow pain after 
weightlifting.  The clinicians assessed tenosynovitis and 
recommended to appellant that stop or decrease weight 
training.

Appellant had a VA joints examination in August 1997.  
Appellant reported that his elbow began to hurt in 1994 
during service, although appellant did not seek medical 
attention until after his discharge from service.  Appellant 
reported problems ever since his discharge.  Appellant stated 
that his left elbow pain was caused by lifting heavy objects 
(25 pounds or more) and typically lasted 30 minutes after 
lifting.  On observation, there was full range of motion and 
no swelling deformity, crepitus, redness, or increased 
warmth.  The examiner's diagnosis was tendonitis of the left 
elbow.  

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in August 1997 that reiterated his belief that he 
may have contracted an undiagnosed illness during Operations 
Desert Shield and Desert Storm.

Appellant submitted a letter to RO in October 1997 stating 
that he had not intended to imply that his wrist and shoulder 
pain were caused by weight lifting.  Appellant stated that if 
he was required by his job to lift heavy objects, he would be 
unable to do so; the symptoms happen to occur after weight 
training because those are the heaviest objects that 
appellant was currently required to lift.

Appellant testified in a hearing before the RO's Hearing 
Officer in January 1998.   Appellant testified that pain 
occurred primarily during weightlifting, and that pain would 
subside when he stopped lifting (page 1).  Pain occurred in 
the elbow and wrist consequent to lifting 20 or 25 pounds 
(page 2).  The wrist pain was more severe than the elbow pain 
(page 3).  The pain was relieved by ibuprofen (page 3).  
Appellant was aware of no specific trauma to wrist or elbow 
in service that could account for the current pain (page 3-
4).  Appellant had recently begun to experience unexplained 
shoulder pain, which is why he began to think that the wrist 
and elbow pain could be related to a Persian Gulf unexplained 
illness (page 4).  

Appellant submitted a VA Form 21-4138 in April 1998 stating 
that since his return from the Persian Gulf he began to 
experience not only wrist and elbow pain, but also memory 
loss, fatigue, inability to concentrate, and pain in both 
shoulders.   

Appellant had a VA general medical examination in July 1998.  
The examiner reviewed appellant's medical record.  The 
veteran reported soreness in the right wrist, left elbow, and 
shoulders.  On examination, the right wrist was not swollen, 
had minimal tenderness to palpation, had excellent strength 
against resistance, and had good grip.  Range of motion of 
the wrist was 70 degrees dorsiflexion, 80 degrees palmar 
flexion, 30 degrees ulnar deviation, and 10 degrees radial 
deviation.  Examination of the elbow showed full range of 
motion of 0 to 145 degrees without crepitation; pronation and 
supination were not affected.  Examination of the shoulders 
was unremarkable.  The examiner's diagnosis was as follows: 
(1) tendonitis right wrist, and (2) history of lateral 
epicondylitis left elbow, recurrent but currently resolved.

RO issued a rating decision in September 2000 that granted 
service connection for right wrist tendonitis 
(noncompensable) and continued the noncompensable rating for 
left elbow tendonitis.

Appellant had a VA joints examination in April 2001.  The 
examiner did not have access to the C-file at the time of the 
examination, although he subsequently received the C-file and 
issued an addendum stating that review of the C-file did not 
cause him to change the observations made in the examination 
report.  Appellant complained of pain in the left elbow 
consequent to use, which at times felt like pain in the soft 
tissue rather than the actual bone.  Appellant also 
complained of fatigue pain when working at the computer.  On 
observation, the range of motion of the elbow was flexion to 
125 degrees (140 degrees with passive movement) and extension 
to 0 degrees; supination and pronation were normal at 80 to 
90 degrees each.  There was no indication of any laxity, 
grinding, or inflammation; the examiner's impression was 
normal examination of the left elbow.  Examination of the 
right wrist showed dorsiflexion to 25 degrees, palmar flexion 
to 80 degrees, radial deviation to 18 degrees, and ulnar 
deviation to 22 degrees.  There was no observed laxity or 
pain.  The examiner's impression was relatively normal 
examination of the right wrist except for mild limited 
motion, which is brought back up to normal by passive motion.  
The examiner's addendum stated that there was no evidence of 
weakened movement, excessive fatigability, or incoordination, 
and no indication that these factors or pain cause loss of 
motion.    

Appellant had a VA X-ray of the right wrist in April 2001 
that showed small spurs off the distal ulna but was otherwise 
unremarkable.

Appellant had a VA X-ray of the left elbow in April 2001 that 
noted the presence of olecranon spurs; the interpreter's 
impression was olecranon degenerative changes.
Appellant submitted a letter to the Court in December 2002 
stating that he had injured his wrists and his elbow in 
service in incidents while serving on the USS John F. 
Kennedy.  He repeated his assertion in letters to the Board 
in August 2003 and April 2005.  

The file contains an outpatient treatment report from Malcolm 
Grow Air Force Hospital in November 2003.  Appellant 
complained of pain and occasional numbness in the right 
anterior forearm and pain, numbness, and weakness in the 
hand.  He also complained of the same pain in the elbow.  The 
clinician's impression was epicondylitis.  

Appellant had another VA medical examination in January 2005.  
Appellant reported a nine-year history of intermittent pain 
without swelling in the left elbow and right wrist, 
aggravated by lifting and relieved by rest and ibuprofen.  
Examination of the left elbow showed no swelling, fluid, 
heat, erythema, tenderness, crepitus, or laxity.  Range of 
motion of the elbow was flexion to 140 degrees, extension to 
0 degrees, pronation to 90 degrees, and supination to 85 
degrees.  Examination of the right wrist showed no swelling, 
fluid, heat, erythema, tenderness, crepitus, or laxity.  
Range of motion of the right wrist was dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees.  Appellant had 
normal grip and grasp, normal fine and gross manipulation, 
and normal neuro exam to include sensation, motor function, 
and deep tendon reflexes.  The examiner's diagnosis was 
recurrent tendonitis of the left elbow and right wrist.  The 
examiner noted that there was no evidence of weakened 
movement of excess fatigability, and no evidence that these 
or pain would decrease motion during flare-ups.  There was no 
evidence of pain on range of motion.

Appellant had a VA X-ray of the left elbow in January 2005.  
The interpreter's impression was less-than-optimal evaluation 
of bony detail for acute pathology, but no evidence of gross 
fracture or dislocation, and fragmented spur of the olecranon 
process along the extensive surface.

Appellant had a VA X-ray of the right wrist in January 2005.  
The interpreter's impression was minimal degenerative changes 
around the distal ulna unchanged from the study in 2001.        

RO issued a rating decision in February 2005 that assigned a 
combined 10 percent rating for left elbow tendonitis with 
olecranon degenerative changes and right wrist tendonitis 
with distal ulna degenerative changes, effective April 30, 
2001.  This was the first date which an increase in pathology 
was shown.

Appellant submitted a letter to the Board in March 2005 
asserting that evaluation in excess of 10 percent was 
appropriate because the amount does not represent 10 percent 
of his active duty pay adjusted for inflation and does not 
take into account that appellant has two dependent children.  
The letter also asserts that appellant should be granted an 
earlier effective date for his wrist disability, but that 
issue has not been adjudicated by the RO and is not before 
the Board.  



III.  Analysis

General rating principles

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "original" rating and an "increased" rating 
claim; an appeal from an original assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the original disability ratings, the Board will 
consider the severity of appellant's disabilities from the 
time that service connection was granted to the present.

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

VA must consider the applicability of regulations relating to 
pain.   Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  Painful 
motion of a major joint or groups caused by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10 
percent rating, per joint, combined under DC 5003, even 
though there is no actual limitation of motion.  VAOPGCPREC 
09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due 
to pain or weakness must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant.  38 
C.F.R. § 4.40 (2004).  VA must consider any part of the 
musculoskeletal system that becomes painful on use to be 
"seriously disabled."  38 C.F.R. § 4.40 (2004).  Functional 
loss due to pain is to be rated at the same level as 
functional loss when flexion is impeded.  Schafrath, at 592.

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. App. 
225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  VAOPGCPREC 9-2004 
(September 17, 2004).  Where medical evidence shows claimant 
has arthritis, and where the diagnostic code applicable to 
the disability is not based on limitation of motion, a 
separate rating may be assigned if there is additional 
disability due to limitation of motion.  VAOPGCPREC 23-97 
(July 1, 1997); see also Hicks v. West, 8 Vet. App. 417 
(1995).

Tenosynovitis (Diagnostic Code 5024) is rated as limitation 
of motion of the affected part as degenerative arthritis.  
Degenerative arthritis (Diagnostic Code 5003) is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  In this 
case, limitation of motion of the elbow is rated under 
Diagnostic Code 5206 (limitation of flexion of the forearm), 
Diagnostic Code 5207 (limitation of extension of the 
forearm), Diagnostic Code 5208 (forearm flexion limited to 
100 degrees and extension limited to 45 degrees), or 
Diagnostic Code 5213 (impairment of supination or pronation).  
Limitation of motion of the wrist is rated under Diagnostic 
Code 5215 (limitation of motion of the wrist).

Limitation of motion must be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Special considerations apply when X-rays verify the 
presence of arthritis and the limitation of motion is not 
compensable.  

Under the rating schedule, full motion of the elbow and wrist 
are depicted in 38 C.F.R. § 4.71 Plate I (2004).  Full motion 
of the elbow is 0 to 145 degrees flexion, with full pronation 
of 0 to 80 degrees and full supination of 0 to 85 degrees.  
Full motion of the wrist is 0 to 70 degrees dorsiflexion 
(extension) and 0 to 80 degrees palmar flexion, with full 
ulnar deviation of 0 to 45 degrees and full radial deviation 
of 0 to 20 degrees.  For the record, appellant is right-hand 
dominant, so the left elbow is rated as the minor elbow and 
the right wrist is rated as the major wrist.

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 
discussing 38 C.F.R. §§ 4.40 and 4.45.  

The rating criteria for Diagnostic Code 5206 (limitation of 
flexion of the minor forearm) are as follows.  For a rating 
of 10 percent: flexion limited to 100 degrees.  For a rating 
of 20 percent: flexion limited to 90 degrees.  For a rating 
of 30 percent: flexion limited to 55 degrees.  For a rating 
of 40 percent: flexion limited to 55 degrees. 

The rating criteria for Diagnostic Code 5207 (limitation of 
extension of the minor forearm) are as follows.  For a rating 
of 10 percent: extension limited to 45 degrees.  For a rating 
of 20 percent: extension limited to 75 degrees.  For a rating 
of 30 percent: extension limited to 30 degrees.  For a rating 
of 40 percent: extension limited to 110 degrees.

The rating criteria for Diagnostic Code 5208 (flexion of the 
forearm limited to 100 degrees and extension limited to 45 
degrees) are a single rating of 20 percent.

The rating criteria for Diagnostic Code 5213 (impairment of 
supination and pronation of the minor forearm) are as 
follows.  For a rating of 10 percent: limitation of 
supination to 30 degrees or less.  For a rating of 20 
percent: limitation of pronation with motion lost beyond the 
last quarter of the arc, and hand not approaching full 
pronation.  There is no provision for a higher rating than 20 
percent unless there is loss of bone or bone fusion.    

The rating criteria for Diagnostic Code 5215 (limitation of 
motion of the major wrist) are as follows.  For a rating of 
10 percent: palmar flexion limited in line with the forearm, 
or dorsiflexion less than 15 degrees.  Rating higher than 10 
percent requires ankylosis of the wrist.    

Initial evaluation of left elbow tendonitis prior to April 
30, 2001 

During the VA examinations in January 1996 and August 1997, 
appellant was noted to have normal examination of the left 
elbow, although the examiners did not record specific range 
of motion measurements.  The VA examiner in July 1998 noted 
range of motion of 0 to 145 degrees, without crepitus, and 
normal pronation and supination.  The VA examination in April 
2001 recorded range of motion of 0 to 125 degrees, passive 
range of motion of 0 to 140 degrees, and normal supination 
and pronation of 80 and 90 degrees respectively; the examiner 
stated an opinion that this constituted a normal examination 
of the left elbow.

Comparing these range of motion measurements to the schedular 
criteria listed above, the Board finds that appellant did not 
have compensable limitation of motion under Diagnostic Codes 
5206 (flexion), 5207 (extension), 5208 (flexion and 
extension), or 5213 (supination and pronation).  While the 
examination of April 2001 demonstrated a degree of impaired 
extension compared to the examination of July 1998 (from 145 
degrees to 125 degrees), the range of motion measured in 
April 2001 was still not compensable under the rating 
schedule.

Where range of motion is not compensable, but pain or 
fatigability cause functional loss, compensation can be 
awarded under DeLuca.  Since there is no objective evidence 
of functional loss for the left elbow, the Board finds that 
such compensation is not warranted.   

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization during the 
period in question, or of significant impact on employment to 
a degree not envisioned by the rating schedule.  The 
application of the regular schedular provisions is therefore 
not shown to be impractical, and extraschedular rating is not 
appropriate in this case.

Initial evaluation of right wrist tendonitis prior to April 
30, 2001

VA examination of the right wrist in January 1996 was 
essentially normal.  The VA examiner in July 1998 noted range 
of motion of 70 degrees dorsiflexion, 80 degrees palmar 
flexion, 30 degrees ulnar deviation, and 10 degrees radial 
deviation.  VA examination of April 2001 found range of 
motion of 25 degrees dorsiflexion, 80 degrees palmar flexion, 
22 degrees ulnar deviation, and 18 degrees radial deviation.

Comparing these range of motion measurements to the criteria 
of Diagnostic Code 5215 (limitation of motion of the major 
wrist), the Board finds that limitation of motion is not 
compensable.  The examination of April 2001 showed a marked 
decline in dorsiflexion (from 70 degrees to 25 degrees) and a 
lesser decline in ulnar deviation (30 degrees to 22 degrees), 
but even the lower measurements in April 2001 are not 
compensable under the rating schedule.

Where range of motion is not compensable, but pain or 
fatigability cause functional loss, compensation can be 
awarded under DeLuca.  Since there is no objective evidence 
of functional loss for the right wrist, the Board finds that 
such compensation is not warranted.   

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for 
extraschedular evaluation are that there is a marked 
interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization during the 
period in question, or of significant impact on employment to 
a degree not envisioned by the rating schedule.  The 
application of the regular schedular provisions is therefore 
not shown to be impractical, and extraschedular rating is not 
appropriate in this case.

Evaluation in excess of 10 percent of left elbow and right 
wrist tendonitis with degenerative changes on and after April 
30, 2001

VA X-rays in April 2001, disclosed the presence of 
degenerative joint disease (arthritis) for the first time.  
RO's current evaluation of 10 percent combined disability for 
left elbow and right wrist is dated from the date of that 
examination.  At the time of that examination, there was full 
motion of the elbow, but some limitation of the wrist.  On 
subsequent examination, the wrist was normal and there was 
slight limitation of the elbow.  The combined 10 percent 
rating has been assigned under the provisions of multiple 
joint impairment.

Appellant's most current medical examination was conducted by 
VA in January 2005.  Examination results are noted below.

In regard to the left elbow, the examiner noted range of 
motion of 0 to 140 degrees, with pronation to 90 degrees and 
supination to 85 degrees.  This range of motion is not 
compensable under Diagnostic Code 5206 (limitation of 
extension), Diagnostic Code 5207 (limitation of flexion), 
Diagnostic Code 5208 (limitation of flexion and extension), 
or Diagnostic Code 5213 (impairment of supination and 
pronation).  The examiner noted that there was not evidence 
of tenderness, crepitus, laxity, pain, weakened movement, or 
fatigability, so compensation under DeLuca is not warranted.  
VA X-ray of the elbow in January 2005 showed a fragmented 
spur on the olecranon but did not mention any significant 
degree of degenerative disease.  

In regard to the right wrist, the examiner noted range of 
motion of 70 degrees dorsiflexion, 80 degrees palmar flexion, 
45 degrees ulnar deviation, and 20 degrees radial deviation.  
This range of motion is not compensable under Diagnostic Code 
5215 (limitation of motion of the wrist).  There is no 
evidence of functional loss due to pain or fatigability, so 
compensation under DeLuca is not warranted.  VA X-ray of the 
right wrist in January 2005 showed "minimal degenerative 
changes" unchanged since the previous film in 2001.  

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC  09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  Therefore, under 
Lichtenfels, appellant is entitled to at least 10 percent 
disability for his right wrist and 10 percent for his left 
elbow if there is objective evidence of pain on examination 
or limitation of motion of both joints.  In this case, the 
examiner made no such observation.  In fact, the examiner 
noted that there is no evidence of additional limitation of 
motion or functional impairment even during flare-ups.

Based on the above, the Board finds that the evidence does 
not support a compensable rating for either of the two 
disabilities if evaluated separately.  It is accordingly in 
appellant's interest to have the two disabilities rated 
together, as evidence of involvement of two or more major 
joints, since this permits rating at 10 percent under 
Diagnostic Code 5003.    

At this point, the Board addresses appellant's contention 
that he should have a higher disability rating because the 
current 10 percent rating does not account for his two 
dependent children and does not approximate 10 percent of his 
base pay in service.  The percentages cited in VA disability 
ratings are not a percentage of the veteran's service pay, 
but instead are a percentage of impairment of industrial 
capacity, with 100 percent representing total impairment.  
Similarly, VA disability ratings do not factor in the number 
of dependants that a beneficiary may have.   

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization during the 
period in question, or of significant impact on employment to 
a degree not envisioned by the rating schedule.  The 
application of the regular schedular provisions is therefore 
not shown to be impractical, and extraschedular rating is not 
appropriate in this case.


ORDER

Compensable initial rating is denied for left elbow 
tendonitis with history of recurrent epicondylitis, prior to 
April 30, 2001.  Compensable initial rating is denied for 
right wrist tendonitis, prior to April 30, 2001.  Increased 
rating in excess of 10 percent is denied for left elbow 
tendonitis with olecranon changes and right wrist tendonitis 
with distal ulna changes on and after April 30, 2001.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


